Title: William Stephens Smith to John Adams, 5 October 1792
From: Smith, William Stephens
To: Adams, John


Dear Sir—
London Octr. 5th. 1792.
Mr. Bond delivered your Letter of the 20th. of april I should have answered it sooner, but I really have been so much occupied in my private affairs, that I have scarcely had time to attend to any of my Correspondents out of the line of real business—but I now have a pretty clear prospect of getting well thro’ the great points I embraced— I shall however, I find, make more reputation than money, but upon the whole I have done vastly well, the wide spead ruin of speculation has not in the least effected any of my negotiations, nor the property of my friends committed to my direction, they are of course very much satisfied, and make very grateful returns, both in the line of civility & further unbounded confidence— in short sir, I feel agreably the effects of my prompt decissions on the score of public employment, the last winter, I feel myself in a great measure independent of the smiles or frowns of Courtiers, which I am grevied to find our Capital abounds, with— should any change take place in the administration of the affairs of our country, so as to introduce men who do not require too great a suppleness of Character to fill the offices of Government, but will be content, with the strict integrity & unblemished honour of Candidates, not absolutely deficient in abilities— perhaps my ambition may induce me to join them, but never while I possess abilities sufficient to bouy me above the lash of poverty or independence of soul enough—to dispise the low intregues of designing ministers, will I join the career of those who in the infancy of Government lay it down as a principle that great suppleness of Character is a primary essential & that those who do not possess it, are not fit, for public employments—
I send you the papers to the present date—& should be glad to know what our able minister of foreign affairs thinks of his french alliance now, I think if he has any modesty left or my friends have any Justice, they will acknowledge the propriety of my opinions & the Justness of my conduct on that subject—& as the affairs are connected with the appointment of a Minister to the Court of france,— you will find that Mr. Morris is more detested in Paris, than he was hated here, a Gentleman from france lately here in public employment—asked me a few day’s past a plump Question—thus—my God sir, how came your Country to send such a man as mr. Morris as its minister he surely cannot be the representative of America either in opinions or manners— The people of france are so much disgusted with him & enraged at him—that if he did not bear the name of an American & a Commission from Washington, his head would have been paraded upon a pike before this day— this I put by slightly, by saying I was in pursuit of my private affairs & did not know a sufficiency of the interior of the politicks of our great men to say from what scource he sprang into that political situation, excepting that it was by the apparent independant nomination of the President— he said, that Washington friends in france were much electrified, to find such a man with such Morals & Character, possessing his Confidence &c. &c. I suppose you will hear more of this from other quarters, & on this ground, I shall also be found to have been right, which will encrease the hatred of my enemies, & give me more cause to laugh at, if not despise them— We are all well here & are about making an excursion into Devonshire & to take bath in our return to London, for tho’ we are but private people we cannot help being a little fashionable— Mrs: Smith has written to Mrs: Adams & I suppose given a greater detail of politicks than I have time to enter into She loves it; you may guess where she got it from, & her Judgement on those points are astonishingly good, we chat a little now & then on these subjects, but keep ourselves out of the Circles of the Court, & shall continue to do so— she Joins me in affectionate Love to you, Madam Loisa & T. B. Adams Esqr.—& wish you would present our most particular respects to Mrs: Washington—
I am Dr. Sir. / Your most Obedt. / Humble servt.
W: S: Smith
